Citation Nr: 1411641	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for disability manifested by headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty in from September 1966 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the case was transferred to the Huntington, West Virginia, RO.  

The Veteran testified before the undersigned in a videoconference hearing in May 2011; a transcript of the hearing is of record.  

In August 2011, the Board remanded the matter for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous remand, a VA examination was requested in order to determine the nature and etiology of the Veteran's headache disability, to include whether it is caused or aggravated (chronically worsened) by the Veteran's service-connected psychiatric disability.  

The Veteran was afforded a VA examination in August 2011.  The examiner opined that the Veteran's headaches were not caused by or a result of posttraumatic stress disorder (PTSD).  The examiner explained that it appeared that the Veteran had a tension type of headache that was very common and had no etiological background.  The examiner also stated that there had been no complaints or treatment for headaches within the past 2 years and the incident that started the headaches while in service due to a fall was very remote and, in the absence of structural damage and ongoing headaches, the examiner could not attribute the current headache to his service-connected PTSD.  

The Veteran argues that the examination is inadequate as the physician was not a psychiatric professional and did not consider the Veteran's medication.  The Veteran also argues that the rationale provided contradicts itself and is speculative.  

The Board agrees that another opinion is necessary in this case.  The rationale provided is confusing at best as it is unclear that the absence of structural damage and ongoing headaches would support a finding that the Veteran's headaches are not attributed to PTSD.  The examiner also did not explain the finding that there was no etiological background for his headaches.  Furthermore, the examiner did not provide an opinion as to whether the Veteran's psychiatric disability aggravated his headaches.  As the VA opinion is inadequate, it is necessary to obtain another opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner with the appropriate expertise who has not previous examined the Veteran to determine the etiology of any currently-diagnosed headache disability.  The claim file must be made available to the examiner for review.  

Based on review of the Veteran's pertinent medical history and a physical examination, the examiner should provide the following opinion:

Is it at least as likely as not (50 percent or better probability) that any currently diagnosed headache disability was caused or aggravated (i.e., chronically worsened) by the Veteran's service-connected psychiatric disability (anxiety disorder, depressive disorder not otherwise specified claimed as PTSD), including any medication he is taking for his service-connected psychiatric disability?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner's report must set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claim file, including the in-service and post-service medical records, and the Veteran's lay assertions.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, readjudicate the appeal.  The provisions of 38 C.F.R. § 3.310(b) must be applied.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

By this remand the Board intimates no opinion regarding any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


